UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7643



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RICHARD A. THOMAS, a/k/a Mark Andrew Taylor,
a/k/a Richie, a/k/a Spooky,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Robert E. Payne, District Judge.
(CR-96-66, CA-01-261-3)


Submitted:   February 20, 2003         Decided:     February 26, 2003


Before LUTTIG and MOTZ, Circuit Judges.*


Dismissed by unpublished per curiam opinion.


Richard A. Thomas, Appellant Pro Se. David John Novak, OFFICE OF
THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).


     *
       This opinion is filed by a quorum pursuant to 28 U.S.C.
§ 46(d) (2000).
PER CURIAM:

        Richard A. Thomas, a federal prisoner, seeks to appeal the

district court’s order denying relief on his motion filed under 28

U.S.C. § 2255 (2000).         An appeal may not be taken from the final

order in a § 2255 proceeding unless a circuit justice or judge

issues a certificate of appealability.            28 U.S.C. § 2253(c)(1)

(2000).    When, as here, a district court dismisses a § 2255 motion

solely on procedural grounds, a certificate of appealability will

not issue unless the movant can demonstrate both “(1) ‘that jurists

of reason would find it debatable whether the [motion] states a

valid claim of the denial of a constitutional right’ and (2) ‘that

jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.’”             Rose v. Lee, 252

F.3d 676, 684 (4th Cir.) (quoting Slack v. McDaniel, 529 U.S. 473,

484 (2000)), cert. denied, 534 U.S. 941 (2001).           We have reviewed

the record and conclude for the reasons stated by the district

court that Thomas has not made the requisite showing.            See United

States v. Thomas, Nos. CR-96-66, CA-01-261-3 (E.D. Va. Aug. 19,

2002).     Accordingly, we deny a certificate of appealability and

dismiss the appeal.        We dispense with oral argument because the

facts    and   legal    contentions   are   adequately   presented     in   the

materials      before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                     DISMISSED


                                       2